Citation Nr: 1441939	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  11-07 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for right knee patellofemoral syndrome.  

2.  Entitlement to an initial compensable evaluation for left gamekeeper's thumb.  

3.  Entitlement to an initial compensable evaluation for allergies.  

4.  Entitlement to a compensable evaluation for onychomycosis of the great toes.

5.  Entitlement to a compensable evaluation for anterior chest wall cyst.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral hand and finger condition.

7.  Entitlement to service connection for a bilateral hand and finger condition.

8.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left ear hearing loss.

9.  Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to August 2000.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In his March 2011 and April 2011 substantive appeals, the Veteran requested a Travel Board hearing.  Subsequently, a December 2012 correspondence from the Veteran indicated that he wished to withdraw his request for a Board hearing.  The Board thus deems the Board hearing request withdrawn.  See 38 C.F.R. § 20.704(e).

The issues of entitlement to increased ratings for right knee patellofemoral syndrome, left gamekeeper's thumb, allergies, onychomycosis of the great toes, and anterior chest wall cyst are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  A July 2001 rating decision denied entitlement to service connection for a bilateral hand and finger condition as well as bilateral hearing loss; the Veteran did not appeal that decision in a timely manner, and no new and material evidence was submitted within the appeal period.

2.  Evidence received since the final July 2001 rating decision is new, relates to an unsubstantiated issue necessary to substantiate the claim, and raises the reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a bilateral hand and finger condition.

3.  Evidence received since the final July 2001 rating decision is new, relates to an unsubstantiated issue necessary to substantiate the claim, and raises the reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for left ear hearing loss.

4.  The most probative evidence of record does not demonstrate that it is at least as likely as not that the Veteran's bilateral hand and finger condition is attributable to his period of service.  

5.  The competent evidence of record does not demonstrate that the Veteran has a current left ear hearing disability.


CONCLUSIONS OF LAW

1.  The July 2001 rating decision, which denied entitlement to service connection for a bilateral hand and finger condition as well as bilateral hearing loss, is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence sufficient to reopen the previously denied claim of service connection for a bilateral hand and finger condition has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a), 20.1105 (2013).  

3.  New and material evidence sufficient to reopen the previously denied claim of service connection for bilateral hearing loss has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a), 20.1105 (2013).  

4.  The criteria for service connection for a bilateral hand and finger condition have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 3.309 (2013).

 5.  The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duty to Notify and the Duty to Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA correspondence issued in December 2009 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

Given the favorable action taken herein with regard to the issues of whether new and material evidence has been received sufficient to reopen the previously denied claims of service connection for left ear hearing loss and a bilateral hand and finger condition, no further discussion of these VCAA requirements is required with respect to these matters.  

The Board also finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  Service treatment records as well as post-service VA and private treatment records have been obtained.  The Veteran has provided numerous written statements in support of his claims.  The claims file also contains an additional lay statement in support of his claims.

The Veteran was provided VA examinations in connection with the issues decided herein in April 2010.  The Board finds that these VA examinations are adequate.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The VA examiners reviewed the claims file, addressed the Veteran's allegations of in-service onset, and provided nexus opinions based on the evidence of record.  Accordingly, the Board finds that the examinations and opinions are adequate.  See Barr, id.  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues decided herein.

II.  New and Material Evidence

The Veteran originally submitted an application for entitlement for service connection for a bilateral hand and finger condition and bilateral hearing loss in September 2000.  In a July 2001 rating decision, the RO denied the claims.  The bilateral hand and finger condition claim was denied because no pathology of the bilateral hands was diagnosed at a November 2000 VA examination.  The bilateral hearing loss claim was denied because the evidence of record did not show audiometric findings which met the criteria for a grant of service connection for hearing loss.  The Veteran did not appeal the July 2001 rating decision in a timely manner, and no new and material evidence was submitted within the appeal period.  Therefore, that decision is final.  38 U.S.C.A. § 7105(c) (West 1991) 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).
In a November 2009 statement, the Veteran stated he would like to open a claim for entitlement to service connection for a bilateral hand and finger condition and left ear hearing loss.  An August 2010 rating decision reopened the claims of service connection but then denied the claims on the merits.  

The Board must determine whether new and material evidence has been presented before it can reopen a claim to readjudicate the issues going to the merits.  38 C.F.R. § 20.1105 (2013).  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered regardless of the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Additionally, the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

At the time of the July 2001 rating decision which denied the initial claims of entitlement to service connection, the evidence of record included the Veteran's service treatment records and several VA examinations conducted in November 2000.

New evidence added to the record since the July 2001 rating decision consists of private treatment records, additional VA examination reports conducted in 2010, a lay statement in support of the Veteran's claims, and additional statements from the Veteran.  Specifically, the Veteran reported that he suffered from left ear hearing loss that made it difficult for him to understand speech.  In addition, private treatment records diagnosed the Veteran as having rheumatoid arthritis of the bilateral hands.  

The Board finds that this evidence is new, particularly the private treatment records diagnosing the Veteran with rheumatoid arthritis of the bilateral hands, as it shows a diagnosis not previously before VA decision makers.  The Veteran's lay statements about experiencing hearing loss in his left ear are also material because they provide an indication of current disorder.  Thus, the new evidence relates to an unestablished fact necessary to substantiate the claim, as it points to a current disability.  Accordingly, the claims of entitlement to service connection for a bilateral hand and finger condition and left ear hearing loss are reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

III.  Service Connection

Having determined that evidence was received sufficient to reopen the Veteran's claims of entitlement to service connection for a bilateral hand and finger condition as well as left ear hearing loss, the Board must now adjudicate these claims on the merits.  There is no prejudice to the Veteran in adjudicating the claims because the RO did reopen and consider the claims on the merits.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may be established by either continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303(d).  The Federal Circuit recently held that continuity of symptomatology under 3.303(b) applies only to chronic diseases listed in 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Sensorineural hearing loss, as an organic disease of the nervous system, as well as arthritis are listed under § 3.309 as chronic diseases.  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.
Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  

Bilateral Hand and Finger Condition

The Veteran seeks entitlement to service connection for a bilateral hand and finger condition.  Specifically, he reports experiencing pain and stiffness of the bilateral hands since 1998, which is most severe in the morning but gradually subsides during the course of the day.  The Board notes that service connection if already in effect for left gamekeeper's thumb, which is addressed in the Remand section below.  

Service treatment records reveal that the Veteran was treated for sprains of the left thumb and right ring finger in January 1995 as a result of hyperextension.  However, X-rays were within normal limits.  There was no evidence of subsequent complaints of or treatment for hand injuries in service.  

The Veteran was provided with a VA joints examination in November 2000, at which time he was not diagnosed as having any disability of the bilateral hands.  Subjectively, the Veteran reported bilateral hand stiffness; however, he did not have any functional disability in any part of his hands, and he exhibited a full range of flexion and extension.  X-rays of the bilateral hands and fingers were within normal limits.    

In a January 2010 private orthopedic treatment note, the Veteran was diagnosed as having left gamekeeper's thumb as well as rheumatoid arthritis.  Although the Veteran reported to his private orthopedist that the conditions existed since 1996, the orthopedist did not provide any opinion as to the likely etiology or date of onset of the arthritis.  

The Veteran was provided with a VA hand examination in April 2010, at which time he was diagnosed as having chronic gamekeeper's thumb of the left hand as well as inflammatory arthropathy of the bilateral hands.  The examiner noted that the Veteran was diagnosed with a right ring finger sprain and left thumb sprain in service as a result of hyperextension injuries, but emphasized that that Veteran had no complaints of a right ring finger disability at the present time.  Rather, the Veteran reported stiffness and pain in the bilateral hands, particularly along the metacarpophalangeal joint.  The examiner emphasized that, although the Veteran was currently diagnosed as having rheumatoid arthritis of the bilateral hands, there was no diagnosis of rheumatoid arthritis on active duty, nor was there any indication of complaints consistent with rheumatoid arthritis on active duty.  As such, the examiner opined that the Veteran's current hand symptoms involving stiffness and inflammation were not related to military service.  The examiner also opined that the January 1995 hyperextension injury to the Veteran's right ring finger was an acute condition which had since resolved.  

The record does not contain any medical evidence linking the Veteran's current disability of the bilateral hands to his service.  Although arthritis of the bilateral hands has been diagnosed, there is no medical opinion of record relating it to service.  The most probative evidence of record does not indicate that the Veteran's disability of the bilateral hands is at least as likely as not related to service.  

The Board acknowledges the Veteran's belief that his current bilateral hand condition had its onset during his period of active duty service.  Lay evidence may be competent to establish medical etiology or nexus.  Davidson, 581 F.3d at 1316.  The causation of arthritis falls outside the realm of knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Although the Veteran is competent to describe his symptoms and their onset, his statements regarding etiology regarding rheumatoid arthritis are of no probative value because this involves a complex medical question, one typically determined by persons with medical training, to lend itself to lay opinion evidence.  Id.  He has not demonstrated that he has expertise in medical matters.

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection for a disability of the left upper extremity is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b), 38 C.F.R. § 3.102.

Left Ear Hearing Loss

The Veteran asserts that he has left ear hearing loss as a result of in-service noise exposure.  His DD Form 214 establishes that his military occupational specialties included computer-based training technician, communications systems technical control operator, and communications systems manager.  He indicated that he was exposed to in-service acoustic trauma in the form of noise from electronic equipment, although he wore hearing protection. 

Although the Veteran was treated for a possible ear infection in June 1997, his service treatment records do not document any hearing loss.  

The Veteran was provided with a VA audiological examination in November 2000, approximately three months following his separation from active duty service.  At that time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
 5
10
5
5
LEFT
5
 5
0
5
5

Speech recognition ability using the Maryland CNC test was recorded as 96 percent in the right ear and 96 percent in the left ear.  

The report of a November 2000 VA ear disease examination indicated that the Veteran had minimal noise exposure in the military, and that his only noise exposure was from electronic gear.  Otological examination was unremarkable, and the examiner indicated that his audiogram revealed perfect auditory thresholds bilaterally, with minimal high-frequency sensorineural hearing loss only at 6000 Hertz.  The examiner emphasized that his left ear hearing acuity was "completely within normal limits."

The Veteran was provided with his most recent VA audiology examination in July 2010, at which time pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
 0
15
10
15
LEFT
0
 0
10
10
15

Speech recognition ability using the Maryland CNC test was recorded as 96 percent in the right ear and 96 percent in the left ear.  

Again, the VA examiner indicated that hearing loss was normal between the 500 and 4000 Hertz frequencies, bilaterally, and emphasized that the Veteran's hearing thresholds did not meet the criteria for disability under VA regulations.  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of impaired hearing, but not necessarily a hearing loss disability under 38 C.F.R. § 3.385.   Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing as authority Current Medical Diagnosis and Treatment, 110-11 (Stephen A. Schroeder et al. eds. (1988).)

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

As noted above, the Veteran's hearing acuity, as measured by the pure tone thresholds in audiometric testing, has been at normal levels for VA purposes at all times during the current appeal period.  

To establish entitlement to VA disability compensation, there must be a current disability.  Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  One of the requirements for service connection is that the claimed disability currently exists.  Degmetich v. Brown, 104 F.3d 1328 (1997).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Because the medical evidence does not establish that the Veteran has a current hearing loss disability, as defined by § 3.385, in this case, the Board finds that the Veteran is not entitled to service connection for bilateral hearing loss.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A [V]eteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the [V]eteran's service and the disability . . .").  While the private medical community may recognize that the Veteran has impaired hearing loss, the results here do not demonstrate such a disability as required by VA regulations.  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board is not free to ignore VA's duly promulgated regulations, which include the Rating Schedule.  Franklin v. Brown, 5 Vet. App. 190, 193 (1993).  
The Board recognizes that the Veteran is asserting his own opinion he has a hearing loss disability.  Although the Veteran is competent to describe symptoms, bilateral hearing loss is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of such a disability is medical in nature, that is, not capable of lay observation, and competent medical evidence is required to substantiate the claim.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Furthermore, a hearing loss diagnosis cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses.  As demonstrated by this case, a diagnosis depends upon interpretation of symptoms, and clinical and diagnostic tests, which requires medical knowledge.  No factual foundation has been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis.  Therefore, the Veteran's assertion or opinion that he has a bilateral hearing loss disability and the relationship to service is not competent evidence.  It is the opinion of a layman and not competent medical evidence of a diagnosis by a medical professional.  See also Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction that his mental condition, whatever it is, causes him).  

As there is no competent evidence of current left hear hearing loss due to an injury, disease, or event in service, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There is also no evidence of a hearing loss disability for VA purposes at any point during the claim period or shortly before the claim was filed.  See McClain v. Nicholson 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013)

As the preponderance of the evidence is against the claim of service connection for left ear hearing loss, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

New and material evidence having been submitted, the claim for service connection for a bilateral hand and finger condition is reopened, and, to that extent, the appeal is granted.

New and material evidence having been submitted, the claim for service connection for left ear hearing loss is reopened, and, to that extent, the appeal is granted.

Entitlement to service connection for a bilateral hand and finger condition is denied.  

Entitlement to service connection for left ear hearing loss is denied.


REMAND

The Veteran also seeks entitlement to increased ratings for his service-connected right knee patellofemoral syndrome, left gamekeeper's thumb, allergies, onychomycosis of the great toes, and anterior chest wall cyst.  After a review of the record, the Board concludes that a remand is necessary in order to allow VA to fulfill its duty to assist the Veteran in substantiating these claims.  

In February 2013 and April 2014, the Veteran's representative indicated that the Veteran's service-connected disabilities have worsened since the most recent VA examinations, which were conducted in 2010, approximately four years ago.  When the evidence indicates that there has been a "material change" in a disability since a claimant was previously examined, VA is generally required to obtain a new medical examination to evaluate the current degree of impairment.  38 C.F.R. § 3.327(a) (2013); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a new examination is required where the claimant complained of increased hearing loss two years after his most recent audiology examination).  On remand, the Veteran should be provided contemporary VA examinations to assess the current severity and manifestations of these disabilities.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA joints examination to determine the current severity of his service-connected right knee patellofemoral syndrome.

The claims file must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished and all findings should be reported in accordance with VA rating criteria

A complete rationale must be offered for any opinion provided.

2.  Schedule the Veteran for a VA hands examination to determine the current nature and severity of his left gamekeeper's thumb.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted, including X-rays, and the results reported in detail.  The findings of the examination should be reported in accordance with VA rating criteria.

A complete rationale must be provided for any opinion offered.

3.  Schedule the Veteran for an appropriate VA examination to evaluate the severity of his service-connected allergies.  All indicated tests and studies should be conducted.  The claims folder must be provided to the examiner in conjunction with the examination.  All necessary tests should be completed and the findings reported in accordance with VA rating criteria.,

A complete rationale must be provided for any opinion offered.

4.  Schedule the Veteran for an appropriate VA examination to determine the current degree of severity of his service-connected onychomycosis.  The claims file must be made available to the examiner for review in conjunction with the examination.  All necessary tests should be conducted and the findings of the examination should be reported in accordance with VA rating criteria.

5. Schedule the Veteran for an appropriate medical examination to determine the current level of severity of his service-connected anterior chest wall cyst.  The claims file must be made available to and reviewed by the examiner in conjunction with the requested examination.  All necessary tests should be conducted and the findings should be reported in accordance with VA rating criteria.  

A complete rationale must be provided for any opinion offered

6.  The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).

7.  Following the above development, the RO should review the claims file and readjudicate the Veteran's claims for increased ratings.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


